Title: To Thomas Jefferson from Gertrude J. Senf, 3 September 1806
From: Senf, Gertrude J.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Rocky Mountain. Sept. 3th. 1806
                        
                        You will before the receit of this have heard of my Great, and irreparable Loss by the Death of your Old
                            friend, my dear Husband Colo. Ch. Senf but the cause of it will be
                            unknowed to You till the perusal of the inclosed Lettre with Speaking the feelings of my Sorrowfull, and wounded heart,
                            and that of a Republican, where they think to have a right, and to Lett it be know’d were their friend’s or theirself are
                            infected in their feelings of honor, and integrity excuse to the Wife of your friend, and the Widow of an honest Veteran
                            whom You have know’d, as a Friend, and particular attached to this Country, if She has gone beyond the bound’s in Speaking
                            her feeling’s—Since the Year Seventy Seven when You were Governeur of the State of Verginien, He faught and bled, for the
                            Good cause of this Country, and He has never Since made himself unworthy in any respect of Your friend Ship, trust, and
                            confidence—
                  With every wish for Your honor, peace and Contentment, I am with Sentiments of Esteem Sir Your Humble Servant
                        
                            Gertrude Joan Senf
                            
                        
                    